COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-18-00125-CV


James Daniel Roberts and Sheryl A.         §    From the 271st District Court
Gross
                                           §    of Wise County (CV15-08-554)
v.
                                           §    August 9, 2018

Linda Ratliff, Robert Ratliff, and         §    Opinion by Justice Birdwell
Leonard Ratliff
                                           §

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and this case is remanded to the trial court.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Wade Birdwell__________________
                                         Justice Wade Birdwell